           Case 2:19-cv-01673-JCC-JRC Document 28 Filed 10/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      SALVADOR LARA, et al.,
                                                             CASE NO. 2:19-cv-01673-JCC-JRC
11                             Plaintiffs,
                                                             ORDER GRANTING MOTION TO
12              v.                                           CONTINUE TRIAL DATE AND
                                                             PRETRIAL SCHEDULE
13      THE MACERICH COMPANY, et al.,

14                             Defendants.

15

16          This matter is before the Court on the parties’ stipulated motion to continue the trial date

17   and pretrial schedule. See Dkt. 27. Based on the parties’ stipulation, the Court finds good cause

18   to grant the request. The Court re-schedules this case for a twelve-day jury trial on September

19   20, 2021, at 9:30 a.m., before the Honorable John C. Coughenour, Courtroom 16206. The

20   pretrial scheduling order (Dkt. 22) is amended as follows:

21                                    Event                                      New Deadline

22      Plaintiff’s expert disclosures under Fed. R. Civ. P. 26(a)(2)           January 4, 2021

23      Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)          January 18, 2021

24

     ORDER GRANTING MOTION TO CONTINUE TRIAL
     DATE AND PRETRIAL SCHEDULE - 1
          Case 2:19-cv-01673-JCC-JRC Document 28 Filed 10/08/20 Page 2 of 2




 1     Rebuttal expert disclosures                                            February 1, 2021

 2      All motions related to discovery must be noted on the motion calendar no later than the
               Friday before discovery closes pursuant to LCR 7(d) and LCR 37(a)(2)
 3     Discovery completed by                                               April 20, 2021

 4     All dispositive motions must be filed by (see LCR 7(d))                 May 20, 2021

 5     All motions in limine must be filed by this date and noted on the       August 6, 2021
       motion calendar and noted on the motions calendar in
 6     accordance with LCR 7(d)(4).

 7     Motions in limine raised in trial briefs will not be considered.
       Agreed LCR 16.1 Pretrial Order due                                     August 20, 2021
 8
       Trial briefs, proposed voir dire, jury instructions and exhibits by   September 13, 2021
 9

10
           Dated this 8th day of October, 2020.
11

12

13

14                                                        A
                                                          J. Richard Creatura
15                                                        United States Magistrate Judge

16

17

18

19

20

21

22

23

24

     ORDER GRANTING MOTION TO CONTINUE TRIAL
     DATE AND PRETRIAL SCHEDULE - 2
